Case 1-Ly-44590-nnl

UNITED STATES BANKRUPTCY C
EASTERN DISTERICT OF NEW YC

2964 Brighton 6" Realty Corp.
Lord

Debtors.

45ers ah FS ee ie eS ee eee ee ee

DEBTORS’ APPLICATIO

1. The applicant 2964 Brightor

Offices of Joshua Bronstein & Associates, PLLC, as an attorney for

debtor in possession in this single asset

VOC 39
|

Filed O24/0s/20 Entered O2/Os/20 L/04750

: Chapter 11
Judge Nancy Hershey

Case No. 19-44355

N FOR RETENTION OF PROFESSIONAL

6" Realty Corp. (the “Debtor”), has hired The Law

the single asset real estate

bankruptcy estate.

2. The applicant seeks to retain the Law Offices of Joshua Bronstein & Associates,

PLLC, to continue to serve as its’s atto
3. Since the debtor is a compa
4. The professional services th
bankruptcy court, and file the necessar,
resolution to this Chapter 11 matter.

5. The proposed arrangement

pay the professional $6,500.00.

iney in the bankruptcy case, # 19-44355.
ny it must hire an attorney.
at the professional has been hired for is to appear in

y documents and papers, and attempt to have a successful

for compensation is as follows: the debtor has agreed to

6. To the best of applicants’ knowledge, the professional has no conflicts by providing

the services.

7. To the best of applicant’s knowledge, the professional does not hold an adverse

01026895.1

 
Case 1-Ly-44500-nhAl DOC SsS Filed O24/Os/z0 Entered Uc/Os/20 L/04750

8. The applicant respectfully requests authorization to employ the professional to render

services in accordance with this application, with compensation to be paid as administrative

expense in such amounts as the Court may determine and allow.

Date: February 3, 2020

 

Janet Arklis ° Pre $1 ie a
of p oot

01026895.1

 
